11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Kenneth R. Scott
Appellant
Vs.                   No.
11-02-00037-CV B
Appeal from Harris County
Aldine
Independent School District et al
Appellees
 
Appellant
has filed in this court a motion to dismiss his appeal.  In his motion, appellant states that he no
longer wishes to pursue his appeal.  The
motion is granted.  TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
 
April 18, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.